DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the Notice of Allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, Applicant's IDS filed on 9/8/2022 has been fully considered. 


                                                  Allowable Subject Matter
4.	Claims 1-20 are allowed.	
5.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Wherein the first housing part, the second housing part and the third housing part are three separate pieces assembled together to form the housing; and wherein the battery receptacle portion comprises a first rail and a second rail, the first and second rails configured to engage rails of the removable battery pack including remaining claim limitations. 
As per independent claim 10: Wherein the first housing part, the second housing part and the third housing part are three separate pieces assembled together to form the housing; wherein the removable battery pack includes a battery pack housing and a plurality of battery cells housed in the battery pack housing; and wherein the removable battery pack is rechargeable including remaining claim limitations. 
As per independent claim 16: Wherein the first housing part, the second housing part and the third housing part are three separate pieces assembled together to form the housing; wherein the first rail is parallel to the second rail; and further comprising an electrical connector configured to engage the removable battery pack including remaining claim limitations.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 5,918,685 to Ulbrich discloses a power tool system.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/DAVID LUO/Primary Examiner, Art Unit 2846